Citation Nr: 0805947	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service in January 1944 
and from May 1945 to August 1945 and who died in January 
1992, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.   


FINDINGS OF FACT

1.  The veteran died in January 1992, and the immediate cause 
of death was cardiopulmonary arrest.

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  A heart disorder was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service.  

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.  

5.  The appellant filed her claim for accrued benefits in 
October 2005.



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).

2.  The requirements for accrued benefits have not been met.  
38 U.S.C.A §§ 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in October 2005.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's decision, the appellant is not 
prejudiced by the failure to provide her that further 
information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular-renal disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be cardiopulmonary 
arrest.  The veteran died in January 1992.  The appellant has 
argued that the veteran's death was due to his service.  

A review of the evidence of record discloses that the veteran 
on his affidavit for Philippine Army Personnel, dated in 
April 1947, indicated the he had no wounds or illnesses 
incurred during service.  A certificate dated in April 1993, 
from the private hospital where the veteran died, showed he 
was admitted in January 1992 for cardiopulmonary arrest due 
to acute myocardial infarction.  A certificate from the 
veteran's private doctor, dated in August 2006, reported that 
the veteran was his patient for 20 years and was treated for 
hypertensive heart disease.  During the Board hearing in 
August 2007, the appellant testified that the veteran had 
chest pains beginning in the 1960s.  

During his life time the veteran was not service connected 
for any disabilities.  The record has not demonstrated that 
his heart disease was manifested during service or within one 
year of separation from service.  Also, there is no medical 
opinion of record relating the veteran's heart disease to 
service, or the veteran's death to a disability of service 
origin.  

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between her 
husband's death and service by way of a letter from the RO to 
her, but she has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the appellant was clearly advised of the need to submit 
medical evidence of a relationship between the veteran's 
death and service.  While the appellant is clearly of the 
opinion that the veteran's death is related to service, as a 
lay person, the appellant is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder or the disability that caused 
the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
established.  Although the Board is sympathetic with the 
appellant's loss of her husband, the preponderance of the 
evidence is nevertheless against the claim for service 
connection for the cause of the veteran's death and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107.  

The appellant has also filed a claim for accrued benefits.  
However, an application for accrued benefits must be filed 
within one year after the date of death of a veteran. 38 
C.F.R. § 3.1000(c).  The death certificate of record shows 
that the appellant's spouse died in January 1992.  The record 
shows that the appellant filed her claim for accrued benefits 
in October 2005.  Thus, her application was submitted outside 
the permissible filing period provided by the regulations.  
As such, her claim for accrued benefits cannot be granted.  
The law is controlling as to this issue.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits are denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


